DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission, the Amendment Under 37 CFR 1.116 filed on 30 June 2021 (hereinafter referred to as the “Amendment”), has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
The currently pending claims in the present application are claims 1-7 and 9-14 of the Amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. App. Pub. No. 2010/0332266 A1 to Tamir et al. (hereinafter referred to as “Tamir”) in view of JP Pat. App. Pub. No. 2014154004 A to Yonaha et al. (hereinafter referred to as “Yonaha”), further in view of U.S. Pat. App. Pub. No. 2005/0162513 A1 to Chan (hereinafter referred to as “Chan”), and further in view of WIPO Int’l Pub. No. WO 2014/207558 A2 to Fuch (hereinafter referred to as “Fuch”).
Regarding claim 1, Tamir teaches the following limitations:
“A risk determination method used in a risk determination system that manages a degree of risk at a position at which a moving body is positioned, the risk determination system including a risk occurrence information server that stores at least one piece of risk occurrence information in a memory, in which risky-position information that indicates a risky position at which a risky incident occurred and first sensor information that indicates a situation in which the risky incident occurred at the risky position are included in correspondence to each other.” Tamir teaches components and steps designed to provide warnings to drivers. Such warnings are indicative of risk, and serve the purpose of managing risk. Tamir teaches, in para. [0016], “The method includes collecting driving 
“Transmitting moving body information from the moving body to the risk occurrence information server over a network, in which current position information that indicates a current position of the moving body and second sensor information that indicates a situation around the moving body at the current position are included in correspondence to each other.” Tamir teaches a system with multiple elements in communication with each other, such elements including mobile units and stations. Tamir teaches, in para. [0134], “a method of analyzing vehicle behavior, comprising collecting information on the driving 
“Determining, when the risk occurrence information corresponding to the current position indicated in the current position information included in the moving body information is not stored in the memory of the risk occurrence information server and the risk occurrence information corresponding to a position other than the current position is stored in the risk occurrence information server, a degree of risk at the current position on a basis of a similarity between the second sensor information included in the moving body information and the first sensor information included in the at least one piece of risk occurrence information stored in the memory of the risk occurrence information server.” Tamir teaches using data not necessarily for a specific location, but instead associated with a similar location. Tamir teaches, in para. [0016], “collecting driving information from a plurality of vehicles and evaluating the driving behavior of a first vehicle based on information from at least one other vehicle or to a statistical analysis of multiple other vehicles. Optionally, the comparison is to behavior of another vehicle performed at a different time and/or at a different location than of the first vehicle.” Tamir teaches, in para. [0023], “the comparison includes comparing to the same vehicle or to other vehicles in the same location at other times. Alternatively or additionally, the comparison is to behavior of vehicles at other locations, similar to the analyzed location.” Tamir teaches, in para. [0143], “Control station 130 receives raw and/or analyzed data from monitoring units 102, analyzes the data and provides reports on the vehicles 150 associated with the system. Alternatively or additionally, control station 130 determines information on the roads traversed by vehicles 150 and/or general information on types of vehicles 150.” The comparing being performed in relation to similar but 
“Transmitting the degree of risk at the current position to the moving body for use by a user of the moving body.” Tamir describes displaying warnings to drivers about specific locations that may be traversed. Tamir teaches, in para. [0160], “Monitoring unit 102 optionally includes an output unit 118 which provides warnings to the driver. Output unit 118 may provide audible warnings, visual warnings and/or tactile warnings.” Tamir teaches, in para. [0189], “warnings are generated when a driver enters a curved at an inappropriate speed for the curve.” The providing of warning data to the driver in Tamir reads on the claimed “transmitting the degree of risk” “to the moving body for use by a user of the moving body,” and doing so when the driver enters a road segment in Tamir reads on the claimed “at the current position.”
“Transmitting, when the determined degree of risk at the current position is within a” “range and another moving body is decided to pass the current position 
“Wherein in obtaining the moving body information, the moving body information transmitted from a moving-body-mounted device mounted in the moving body is received through the network.” Tamir teaches wireless communication between system components. Tamir teaches, in para. [0147], “Monitoring unit 102 further includes a transceiver 112 for communicating with control station 130. In some embodiments of the invention, transceiver 112 comprises a cellular transceiver, which communicates through public cellular networks.” The collecting of data by the monitoring units in Tamir reads on the claimed “obtaining the moving body information,” the communication of the data from the monitoring units via their transceivers in Tamir reads on the claimed “the moving body information transmitted from a moving-body-mounted device mounted in the moving body,” and the communication via the cellular networks in Tamir reads on the claimed “received through the network.”
“Wherein the first images stored in the memory of the risk occurrence information server include images of previous situations around moving vehicles that encountered accidents, near accidents, and occurrences of risky incidents.” 

The claimed “range” includes a “predetermined range.” Yonaha teaches, on p. 7 of the enclosed English-language translation, “The comparator 34c checks whether or not it is a risk type to be warned in driving the vehicle by comparing the statistical risk level of the input risk type with a predetermined threshold value.” Yonaha teaches, on p. 9 of the enclosed English-language translation, “The comparator 34c compares the statistical risk level of the first risk type with a threshold value. If the statistical risk is equal to or greater than the threshold, the comparator 34c sends the registration instruction to the information registration unit 36, assuming that the first risk type is the risk type to be warned.” Yonaha teaches, on p. 10 of the enclosed English-language translation, “On the other hand, when the statistical risk level is smaller than the threshold value, the comparator 34c sends a registration deletion instruction to the information registration unit 36, assuming that it is not a risk type to be warned.” A range of values on one side or the other of a predetermined threshold value reads on the claimed “predetermined range.”
Yonaha teaches addressing risks associated with driving vehicles (see paragraph bridging pp. 1 and 2 of the enclosed English-language translation), similar to the claimed invention and Tamir. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the act of warning a driver in Tamir, to be based on a comparison of a value to a predetermined threshold value as in Yonaha, to help delineate a boundary between dangerous risks and less-than-dangerous risks (or non-risks), as taught by Yonaha (see pp. 9 and 10 of the enclosed English-language translation).

“Wherein the similarity includes comparing a second image included in the second sensor information with first images included in the first sensor information that are stored in memory of the risk occurrence information server.” Tamir teaches using cameras as sensors, and looking for similar locations in performing its analyses. Tamir teaches, in its abstract, “The method includes determining values of a plurality of parameters of the operation of a first vehicle in a first road segment, determining values of the plurality of parameters for one or more second vehicles in a second road segment having similar properties to those of the first road segment.” Tamir teaches, in para. [0030], “signs are identified using image processing on images collected by a camera on the vehicle.” Tamir teaches, in para. [0090], “providing the determined directives or warnings comprises providing an indication of an upcoming stop or yield sign.” Tamir teaches, in para. [0091], “determining the directives or warnings comprises determining by image analysis of images acquired by a camera mounted on the vehicle.” Tamir teaches, in para. [0108], “There is further provided” “a method of determining parameters of road segments of interest.” Tamir teaches, in para. [0110], “assigning the location description comprises determining that the location has an intersection, a traffic sign, a traffic light or a curve.” Tamir teaches, in para. [0111], “assigning the location description comprises assigning at least one parameter of the curve to the location,” “assigning the location description comprises determining that the location has a slope,” and “assigning the location description comprises determining that the location has a yield sign.” Tamir teaches, in para. [0152], “Raw data (and partially or entirely processed data) is optionally transmitted to control station 130 substantially continuously, for 
Chan teaches, in its abstract, “this invention relates to devices capable of preserving visual scenes and detecting and interpreting visual information and providing alert to operator,” similar to the claimed invention and to the combination of Tamir and Yonaha. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system and method involving recognizing road segments as having similar properties in Tamir, to include the comparison of images as a means for determining similarity of Chan, to facilitate improved identification of hazardous events, as taught by Chan (see para. [0100]).
Fuch teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by the combination of Tamir, Yonaha, and Chan:
“Wherein the risk occurrence information further includes degree of seriousness information of the risky incident in correspondence to the risky-position information and the first sensor information, the degree of seriousness information being determined based on an occurrence or nonoccurrence of previous accidents, determined degrees of human and property damage, and amounts of monetary restitution based on stored accident assessment information.” Tamir teaches, in para. [0075], “The rate of sampling is optionally determined according to the location of the driving, for example accumulating more samples at areas where there many accidents.” Tamir teaches, in para. 

Regarding claim 2, the combination of Tamir, Yonaha, Chan, and Fuch teaches the following limitations:
“The risk determination method according to Claim 1, wherein in the determining a degree of risk, when the risk occurrence information corresponding to the current position indicated in the current position information included in the moving body information and the risk occurrence information corresponding to a position other than the current position are both stored in the memory of the risk occurrence information server, the degree of risk corresponding to the current position is determined on a basis of a similarity between the second sensor information included in the moving body information and the first sensor information included in the risk occurrence information corresponding to the position other than the current position.” Tamir teaches determining when to provide warnings to drivers. Such warnings are indicative of risk. Tamir teaches, in para. [0016], “The method includes collecting driving information from a plurality of vehicles and evaluating the driving behavior of a first vehicle based on information from at least one other vehicle or to a statistical analysis of multiple other vehicles.” Tamir teaches, in para. [0026], “the results of the analysis are used to generate warnings to the driver. The comparison to the behavior of other vehicles and/or to the behavior of the vehicle in previous cases allows better 
Regarding claim 3, the combination of Tamir, Yonaha, Chan, and Fuch teaches the following limitations:
“The risk determination method according to Claim 1, wherein in the determining a degree of risk, a similarity is determined between the second sensor information included in the moving body information and the first sensor information included in the at least one piece of risk occurrence information stored in the risk occurrence information server, and the degree of risk at the current position is determined by calculating the similarity and the seriousness included in correspondence to the first sensor information.” Tamir teaches using cameras as sensors, and looking for similar locations in performance of its analyses. Tamir teaches, in the abstract, “The method includes determining values of a plurality of parameters of the operation of a first vehicle in a first road segment, determining values of the plurality of parameters for one or more second vehicles in a second road segment having similar properties to those of the first road segment.” Tamir teaches, in para. [0184], “each mapped curve, intersection or other safety related point is associated with a severity rating which is used in adjusting the threshold.” Tamir teaches, in para. [0283], “Severity of tailgating events (determined according to velocity, decelerations and locations).” Tamir teaches, in para. [0296], “Braking occasions may also be indicative of near-accidents. Alternatively or additionally, cases in which abrupt steering maneuvers are identified together with sudden brakings are assumed to be indicative of near accidents or of accidents.” Tamir teaches, in claim 15, “determining the severity of said safety violation event.” The identification of road 
Regarding claim 4, the combination of Tamir, Yonaha, Chan, and Fuch teaches the following limitations:
“The risk determination method according to Claim 1, wherein the first sensor information includes the first images obtained by photographing a situation in which the risky incident occurred at the risky position; the second sensor information includes the second image obtained by photographing a situation around the moving body at the current position.” Tamir teaches using cameras on vehicles to collect information. Tamir teaches, in para. [0091], “determining the directives or warnings comprises determining by image analysis of images acquired by a camera mounted on the vehicle.” The camera images of the area proximate one vehicle in Tamir, where an abnormal event took place in the area, reads on the claimed “the first sensor information includes the first images obtained by photographing a situation in which the risky incident occurred at the risky position.” The camera images of another area proximate another vehicle in Tamir reads on the claimed “the second sensor information includes the second image obtained by photographing a situation around the moving body at the current position.”
“In the determining a degree of risk, the degree of risk at the current position is determined on a basis of a similarity between the first image and the second image.” Chan teaches comparing images to identify hazards. Chan teaches, in its claim 15, “comparing captured images with database images and alerting operator of potential hazardous condition.” Chan teaches, in para. [0100], “The microprocessor, 102, executing software selecting from the group consisting of 
Regarding claim 5, the combination of Tamir, Yonaha, Chan, and Fuch teaches the following limitations:
“The risk determination method according to Claim 4, further comprising: analyzing, on a basis of the first images, a first traffic situation at the risky position in case of an occurrence of the risky incident and analyzing, on a basis of the second image, a second traffic situation at the current position.” Tamir describes analyses based on camera images. Tamir teaches, in para. [0089], “determining traffic directives or warnings applicable to a vehicle.” Tamir teaches, in para. [0091], “determining the directives or warnings comprises determining by image analysis of images acquired by a camera mounted on the vehicle.” Tamir teaches, in para. [0295], “many braking occasions occurring within a short period on a highway, at relatively low speed, are indicative of a traffic jam and are 
“Wherein in the determining a degree of risk, the degree of risk at the current position is determined on a basis of a similarity between the analyzed first traffic situation and the analyzed second traffic situation.” Chan teaches comparing images to identify hazards. Chan teaches, in its claim 15, “comparing captured images with database images and alerting operator of potential hazardous condition.” Chan teaches, in para. [0100], “The microprocessor, 102, executing software selecting from the group consisting of pattern recognition and edge detection methods, equipped with a knowledge-base database system, is capable of discriminating between hazardous and inconsequential conditions captured by the cameras. In accordance with the main concept of the present invention, if the images captured by the system resembling a hazardous condition, it generates a control signal alerting the operator, who can react accordingly.” FIG. 20 of Chan shows the step, “instruct system to either generate an alert or ignore the event in the future if encountering live images comparable to those stored images with similar characteristic or pattern.” The determining of whether live images are comparable to stored images and generating hazardous condition alerts in Chan, in combination with the teachings of using camera images for determining traffic directives in Tamir, reads on the claimed “the 
Regarding claim 6, the combination of Tamir, Yonaha, Chan, and Fuch teaches the following limitations:
“The risk determination method according to Claim 1, further comprising: creating, when the determined degree of risk at the current position is within a predetermined range, the risk occurrence information, in which the current position information included in the moving body information is taken as the risky-position information and the second sensor information included in the moving body information is taken as the first sensor information; and adding the created the risk occurrence information to the risk occurrence information server.” Tamir teaches the use of thresholds in its collecting of information and analyses. Tamir teaches, in para. [0074], “sensor readings below a predetermined threshold are not transmitted. In some embodiments of the invention, a dynamic threshold is used according to the road conditions.” Tamir teaches, in para. [0075], “samples are collected at a dynamically adjusted rate. The rate of sampling is optionally determined according to the location of the driving, for example accumulating more samples at areas where there many accidents or near intersections.” The taking of samples (sensor readings) from a vehicle at a road point, when the samples meet a predetermined threshold, in Tamir, reads on the claimed “creating, when the determined degree of risk at the current position is within a predetermined range, the risk occurrence information.” After the vehicle has left that specific area, the use of the samples taken from that area in future analyses of other vehicles reads on the claimed “current position information included in 
Regarding claim 7, the combination of Tamir, Yonaha, Chan, and Fuch teaches the following limitations:
“The risk determination method according to Claim 1, further comprising: transmitting, when the determined degree of risk at the current position is within a predetermined range, degree-of-risk information about the degree of risk to the moving-body-mounted device that has transmitted the moving body information.” Tamir teaches the use of thresholds in its collecting of information and analysis. Tamir teaches, in para. [0052], “some embodiments of the invention relates to a 
Regarding claim 9, the combination of Tamir, Yonaha, Chan, and Fuch teaches the following limitations:
“The risk determination method according to Claim 1, further comprising: storing risk determination information, in which the current position information and the determined degree of risk at the current position are associated with each other, in the risk determination information server.” Tamir teaches collecting information 
“Wherein in the determining a degree of risk, when the risk determination information corresponding to the current position indicated in the current position information included in the moving body information is stored in the memory of the risk determination information server, the degree of risk included in the risk determination information is used.” Tamir teaches a control station that stores collected information and analyzed information related to warnings for drivers. Tamir teaches, in para. [0108], “a method of determining parameters of road segments of interest, comprising receiving dynamic parameters of a plurality of vehicles together with corresponding locations, determining a location at which a plurality of vehicles have similar values of the dynamic parameters; and assigning the determined location a location-description responsive to the similar values of the dynamic parameters.” Tamir teaches, in para. [0116], “the monitoring unit determines the warnings to be provided responsive to a location of the vehicle.” Tamir teaches, in para. [0143], “control station 130 determines information on the roads traversed by vehicles 150.” The storing of a location description for a location of a vehicle by the control station of Tamir, reads on the claimed “when the risk determination information corresponding to the current position indicated in the current position information included in the moving body information is stored in the memory of the risk determination information server.” Use of the location description in the analyses performed in Tamir reads on the claimed “the degree of risk included in the risk determination information is used.”
Regarding claim 10, the combination of Tamir, Yonaha, Chan, and Fuch teaches the following limitations:
“The risk determination method according to Claim 1, wherein the moving body information further includes third sensor information, which indicates a traveling situation of the moving body, in correspondence to the current position 
“In the determining a degree of risk, a similarity is obtained between the second sensor information included in the moving body information and the first sensor information included in at least one piece of risk occurrence information stored in the memory of the risk determination information server, and the degree of risk at the current position is determined on a basis of the similarity and the third sensor information.” Tamir teaches using cameras as sensors, and looking for similar locations when performing its analyses for generating warnings to drivers. Tamir teaches, in its abstract, “The method includes determining values of a plurality of 

“The risk determination method according to Claim 1, wherein the risk determination system further includes a risk determination device including a processor, and any one of the obtaining the moving body information and the determining the degree of risk is executed by the processor.” Tamir teaches, in para. [0150], “Monitoring unit 102 further comprises a processor 114, which analyzes the data received through sensors 104, input ports 110 and/or transceiver 112. In some embodiments of the invention, the analysis results are used to generate driver warnings and/or to prepare data for transmission to control station 130 and/or to determine which data is to be transmitted to control station 130.” Tamir teaches operation of one or more processors throughout the specification, with individual processor aspects and combinations of processor aspects in Tamir reading on the claimed “processor.”
Regarding claim 12, while the claim is of different scope relative to claims 1 and 11, the claim recites limitations similar to the limitations recited by claims 1 and 11. Claim 12 is, therefore, rejected under 35 USC 103 as obvious in view of the combination of Tamir, Yonaha, Chan, and Fuch for at least the same reasons as claims 1 and 11. While claim 12 differs from claims 1 and 11 in that claim 12 recites “a receiver” and “a transmitter,” the combination of Tamir, Yonaha, Chan, and Fuch teaches a two-way communication link (see Tamir, para. [0148]) that reads on these elements.
Regarding claim 13, while the claim is of different scope relative to claims 1 and 11, the claim recites limitations similar to the limitations recited by claims 1 and 11. Claim 13 is, therefore, rejected under 35 USC 103 as obvious in view of the combination of Tamir, Yonaha, Chan, and Fuch for at least the same reasons as claims 1 and 11. While claim 13 differs from claims 1 and 11 in that claim 13 recites “a first receiver,” “a first transmitter that transmits 
Regarding claim 14, the combination of Tamir, Yonaha, Chan, and Fuch teaches the following limitations:
“The risk determination system according to Claim 13, wherein the second transmitter transmits, to the risk determination device, moving body information in which current position information that indicates a current position of a moving body and second sensor information that indicates a situation around the moving body at the current position are included in correspondence to each other.” Tamir teaches on-board monitoring units that transmit information. Tamir teaches, in para. [0091], “determining the directives or warnings comprises determining by image analysis of images acquired by a camera mounted on the vehicle.” Tamir teaches, in para. [0144], “On-board monitoring unit 102 optionally includes sensors 104 for collecting information on the vehicle operation,” and “Sensors 104 optionally also include a global positioning satellite (GPS) receiver 108, which is used for position and/or velocity information.” Tamir teaches, in para. [0147], “Monitoring unit 102 further includes a transceiver 112 for communicating with control station 130.” The transceiver of the on-board monitoring unit in Tamir reads on the claimed “second transmitter transmits,” receipt of transmitted data by the control station in Tamir reads on the claimed “to the risk determination device,” vehicle position information and sensor information in Tamir reads on the claimed “moving body information in which current position information that indicates a current position of a moving body and second sensor information,” 

Response to Arguments
In view of the amendments to the claims, the previous rejection of the claims as ineligible for patenting under 35 USC 101 has been reconsidered and withdrawn.
On pp. 14-18 of the Amendment, the applicant argues that the rejection of claims 1-7 and 9-14 under 35 USC 103 as being obvious over the combination of Tamir and Chan should be withdrawn. The examiner, however, is maintaining a 35 USC 103 rejection based on Tamir and Chan, but modified to include Yonaha and Fuch in the combination rejection. The paragraphs below address each of the applicant’s arguments and provide the examiner’s rebuttals.
On p. 14 of the Amendment, the applicant argues that the combination of Tamir and Chan fails to teach the following limitations: “transmitting, when the determined degree of risk at the current position is within a predetermined range and another moving body is decided to pass the current position indicated in the current position information included in the moving body information within a predetermined time after the moving body information has been received, degree-of-risk information about the degree of risk to a moving-body-mounted device mounted in the another moving body.” More specifically, on pp. 15-17 of the Amendment, the applicant argues that: first, the claimed methodology must determine that the determined degree of risk at the current position is within a predetermined range; second, the claimed methodology must determine that another moving body as decided to pass the current position indicated in the current position information included in the moving body information within a predetermined time after the moving body information has been received; and finally that Tamir and Chan fail to teach such limitations.

The examiner finds the applicant’s second argument unpersuasive because the determining of another vehicle being on the same road as the vehicle that has undergone the accident in Tamir (see para. [0204]) reads on the claimed “current position” limitation, in that being on the same road is a specific current position. The transmitting of warnings to drivers in time frames set based on the drivers’ profiles in Tamir reads on the claimed “predetermined time” limitation in that the time frame can be determined in advance and applied for all warnings to drivers. Thus, the claim limitations remain obvious in view of Tamir (and the other cited references).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such prior art includes the following:
U.S. Pat. App. Pub. No. 2006/0092043 A1 to Lagassey discloses, in its abstract, a system for monitoring a location to detect and report a vehicular incident.
U.S. Pat. App. Pub. No. 2013/0046562 A1 to Taylor et al. discloses, in its abstract, a system and method for gathering, processing, and analyzing data to determine the risk associated with driving behavior.
U.S. Pat. App. Pub. No. 2017/0243485 A1 to Rubin et al. discloses, in its abstract, a vehicle-to-vehicle (V2V) communication transponder for use in V2V communication, safety, optimization and anti-collision systems wherein the transponder records and shares observed traffic signal timing and phasing, and uses this information to make recommendations or perform automatic operation to optimize parameters such as safety, gas mileage, travel time, and overall traffic flow.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gerald J. O’Connor, can be reached at 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS YIH HO/            Examiner, Art Unit 3624                                                                                                                                                                                            


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624